542 U.S. 959
JOHNSON, DIRECTOR, VIRGINIA DEPARTMENT OF CORRECTIONS, ET AL.v.REID.
No. 04A87.
Supreme Court of United States.
August 11, 2004.

1
Application to vacate the stay of execution of sentence of death entered by the United States Court of Appeals for the Fourth Circuit on December 17, 2003, presented to THE CHIEF JUSTICE, and by him referred to the Court, granted. JUSTICE STEVENS, JUSTICE SOUTER, JUSTICE GINSBURG, and JUSTICE BREYER would deny the application to vacate the stay of execution.